UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1/A (Amendment No. 2 ) REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 DIVERSIFIED RESOURCES INC. (Name of small business issuer in its charter) Nevada 98-0687026 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 37 Mayfair Road SW, Calgary, Alberta, T2V 1Y8, Canada (403) 862-5331 (Address and telephone number of principal executive offices) 37 Mayfair Road SW, Calgary, Alberta, T2V 1Y8, Canada (Address of principal place of business or intended place of business) Nevada Agency and Trust Company 50 West Liberty Street, Suite880, Reno, Nevada 89501 (775) 322-0626 (Name, address and telephone number of agent for service) With copies to: Karen A. Batcher, Esq Synergen Law Group, APC 819 Anchorage Place, Suite 28 Chula Vista, CA91914 Tel: (619) 475-7882 Fax: (866) 352-4342 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE (1) Class A common stock 2,200,000 shares Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. Table of Contents SUBJECT TO COMPLETION, Dated September 16 , 2011 PROSPECTUS DIVERSIFIED RESOURCES INC. 2,200,000 SHARES CLASS A COMMON STOCK The selling shareholders named in this prospectus are offering the 2,200,000 shares of our Class A common stock offered through this prospectus. The 2,200,000 shares offered by the selling shareholders represent 41.9% of the total outstanding shares as of the date of this prospectus. We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.02 per share of our Class A common stock offered through this prospectus. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our Class A common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at 0.02 per share until such time as the shares of our Class A common stock are traded on the Over-The-Counter Bulletin Board electronic quotation service.Although we intend to apply for trading of our Class A common stock on the Over-The-Counter Bulletin Board electronic quotation service, public trading of our Class A common stock may never materialize.If our Class A common stock becomes traded on the Over-The-Counter Bulletin Board electronic quotation service, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled “Risk Factors”on page 6 . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is: September 16 , 2011 1 Table of Contents Table of Contents Page Summary 3 Risk Factors 6 Forward-Looking Statements 11 Use of Proceeds 11 Determination of Offering Price 11 Dilution 12 Selling Shareholders 12 Plan of Distribution 14 Description of Securities 15 Interest of Named Experts and Counsel 18 Description of Business 18 Legal Proceedings 26 Market for Common Equity and Related Stockholder Matters 26 Financial Statements 29 Plan of Operations 52 Changes in and Disagreements with Accountants 55 Directors, Executive Officers, Promoters and Control Persons 55 Executive Compensation 57 Security Ownership of Certain Beneficial Owners and Management 59 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 60 Certain Relationships and Related Transactions 60 Available Information 60 Dealer Prospectus Delivery Obligation 61 Other Expenses of Issuance and Distribution 62 Indemnification of Directors and Officers 62 Recent Sales of Unregistered Securities 63 Table of Exhibits 65 Undertakings 65 Signatures 67 2 Table of Contents Summary As used in this prospectus, unless the context otherwise requires, “we”, “us”, “our”, “ Diversified Resources” or “Diversified” refers to Diversified Resources Inc.All dollar amounts in this prospectus are in U.S. dollars unless otherwise stated.The following summary is not complete and does not contain all of the information that may be important to you.You should read the entire prospectus before making an investment decision to purchase our common shares. Diversified Resources Inc. We are in the business of mineral exploration.On June 15, 2009 we entered in a Mineral Lease Agreement whereby we leased from Timberwolf Minerals, LTD a total of two (2) unpatented lode mining claims in the State of Nevada which we refer to as the Dunfee Property. These mineral claims are located in Section 14 & 23, Township 7 South, Range 41 1/2 East, Mt. Diablo Baseline & Meridian, Esmeralda County, Nevada, USA, owned by Timberwolf Minerals LTD. InJanuary of 2011,we staked an additional twenty (20) unpatented lode mining claims under the mineral lease agreement to expand the Dunfee Property. According to the lease Diversified has agreed to pay Timberwolf Minerals, LTD minimum royalty payments which shall be paid in advance.Diversified paid the sum of $5,275 upon execution of this lease. Diversified also paid $5,000 on the first anniversary of the lease, and paid $5,000 on the second anniversary of the lease and agreed to pay $10,000 on or before the third anniversary of the lease, $25,000 on or before the fourth anniversary of the lease and each annual payment after that shall be $75,000 plus an annual increase or decrease equivalent to the rate of inflation designated by the Consumer’s Price Index for that year with execution year as base year. Diversified will pay Timberwolf Minerals, LTD a royalty of 3.5% of the Net Returns from all ores, minerals, concentrates, or other products mined and removed from the property and sold or processed by Diversified, quarterly. The term of this lease is for twenty (20) years, renewable for an additional twenty (20) years so long as conditions of the lease are met. Our plan of operations is to conduct mineral exploration activities on the Dunfee Property in order to assess whether these claims possess commercially exploitable mineral deposits.(Commercially exploitable mineral deposits are deposits which are suitably adequate or prepared for productive use of a natural accumulation of minerals or ores). Our exploration program is designed to explore for commercially viable deposits of gold, silver, copper or any other valuable minerals.(Commercially viable deposits are deposits which are suitably adequate or prepared for productive use of an economically workable natural accumulation of minerals or ores). We have not, nor has any predecessor, identified any commercially exploitable reserves of these minerals on our mineral claims.(A reserve is an estimate within specified accuracy limits of the valuable metal or mineral content of known deposits that may be produced under current economic conditions and with present technology). We are an exploration stage company and there is no assurance that a commercially viable mineral deposit exists on our mineral claims. 3 Table of Contents After acquiring a lease on the Dunfee Property, we retained the services of Robert Thomas, a Professional Geologist.Mr. Thomas prepared geologic reports for us on the mineral exploration potential of the claims.Mr. Thomas has no direct or indirect interest and does not expect to receive an interest in any of the Dunfee Property claims. Included in the reports are recommended exploration programs which consists of mapping, sampling, staking additional claims and drilling. The recommendations of Mr. Thomas are further explained in the “Description of Business” section. At this time we are uncertain of the extent of mineral exploration we will conduct before concluding that there are, or are not, commercially viable minerals on our claims.Further phases beyond the current exploration program will be dependent upon numerous factors such as Mr. Thomas’ recommendations based upon ongoing exploration program results and our available funds. We have not earned any revenues to date. We do not anticipate earning revenues until such time as we have entered into commercial production of our mineral properties.We are presently in the exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on our property, or if such resources are discovered, that we will enter into commercial production of our mineral property. As of July 31 , 2011, we had $17,932 cash on hand and no liabilities. Accordingly our working capital position as of April 30, 2011 was $17,932 . Since our inception through July 31 , 2011, we have incurred a net loss of $42,068 . We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business. John Kinross-Kennedy, C.P.A., our independent auditor, has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and the fact to date have had no revenues. Our fiscal year ended is October 31. We were incorporated on March 19, 2009 under the laws of the State of Nevada. Our principal offices are located at 37 Mayfair Road SW, Calgary, Alberta, Canada.Our telephone number is(403) 862-5331. 4 Table of Contents The Offering Securities Being Offered Up to 2,200,000 shares of our Class A common stock. Offering Price The offering price of the Class A common stock is $0.02 per share. We intend to apply to the Over-the-Counter Bulletin Board electronic quotation service to allow the trading of our Class A common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934.If our Class A common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transaction negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares None. To Be Sold in This Offering Securities Issued and to be Issued 5,250,000 shares of our Class A common stock are issued and outstanding as of the date of this prospectus.All of the Class A common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our issued and outstanding shares as a result of this offering.The issuance to the selling shareholders was exempt due to the provisions of Regulation S. Use of Proceeds We will not receive any proceeds from the sale of the Class A common stock by the selling shareholders. Summary Financial Information July 31, 2011 October 31, 2010 Balance Sheet Data (unaudited) (audited) Cash $ 17,932 $ Total Current Assets $ 17,932 $ Liabilities $ - $
